Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 16-21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by             Kiyofuji et al. (US 7,458,818).

With respect to Claim 16; Kiyofuji et al. [Fig. 7] discloses a printed circuit board assembly, comprising: a mother board 40, comprising at least one through-hole 42 therein; a sub-board 22, comprising at least one contacting pad 22c; and at least one board connector 44 pressed into a corresponding one of the least one through-hole 42; the board connector 44 comprising: a shell 44a, having a chamber [defined by 44a] therein and a hole  on a surface thereof [Col. 6, lines 53-55]; a pin 44b, configured to accommodate in the chamber [defined by 44a],  at least part of the pin 44b protrudes out of the shell 44a via the hole; and an elastic member 44d, configured in the chamber and push the at least part of the pin protruding out of the shell [Col. 6, lines 50-55];  the at least part of the pin 44b is electrically connected with a corresponding one of the at least one contacting pad 22c.

With respect to Claim 17; Kiyofuji et al. discloses the at least one through-hole 42 is plated with metal 48 for electrically connecting the mother board and the at least one board connector 44.


With respect to Claim 18; Kiyofuji et al. discloses the pin 44b has a head [in contact with 22c] which is capable of protruding out of the shell 44a via the hole, and a cylindrical body on which the head is located on [Fig. 7].

With respect to Claims 19 and 20; Kiyofuji et al. discloses a plurality of the shrapnels [coils] among the at least one shrapnels are uniformly distributed [Fig. 7] along an inner periphery of the shell 44a.

With respect to Claim 21; Kiyofuji et al. discloses at least one arc edge [on either end of 44a] is provided to partially extend on an outer surface of the shell 44a along an axial direction of the shell.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyofuji et al. (US 7,458,818) in view of Swart et al. (US 5,641,315).

With respect to Claim 24; Kiyofuji et al. shows contraction and expansion of a spring 44d enable the pin 44b to move back and forth along the hole [Col. 6, lines 50-55].
	However Kiyofuji et al. does not show the interface between the spring and the pin.


	Swart et al. [Fig. 1] shows an analogous pin having a recess 34 on one end facing away the head 48, one end 56 of the spring 52 is housed within the recess 34 and the 54 of the spring 52 is supported on the shell 18, so that contraction and expansion of the spring enable the pin 30 to move back and forth along the hole.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the printed circuit board assembly of Kiyofuji et al. such that the pin has a recess for housing one end of the spring with the other end of the spring supported on shell as shown by Swart et al. thereby minimizing pin wobble while providing the desired degree of electrical continuity. 

With respect to Claim 25; Kiyofuji et al. shows at least one arc edge [on either end of 44a] is provided to partially extend on an outer surface of the shell 44a along an axial direction of the shell.

Allowable Subject Matter
Claims 22, 23, 26 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form or amended into the respective independent base claim including all of the limitations of the base claim and any intervening claims.

Regarding claims 22 and 26;  allowability resides at least in part with the prior art not showing or fairly teaching a pin and elastic member accommodated within the chamber of a shell such that the elastic member pushes at least part of the pin out of the shell, where the shell has at least one arc edge extends entirely on the outer surface along the axial direction of the shell with a constant thickness in conjunction with ALL the remaining limitations within respective claims 16, 19, 21, 22, 24-26.


Regarding claims 23 and 27;  allowability resides at least in part with the prior art not showing or fairly teaching a pin and elastic member accommodated within the chamber of a shell such that the elastic member pushes at least part of the pin out of the shell, where the shell has at least one arc edge extends entirely on the outer surface along the axial direction of the shell with a thickness gradually increasing from either end of the at least one arc edge to a middle part of the outer surface or with a larger thickness at the middle part of the outer surface in conjunction with ALL the remaining limitations within respective claims 16, 19, 21, 23, 24, 25 and 27.

Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:  US 7,692,508 Quan et al., US 6,340,320 Ogawa, US 7,585,194 Ito and US 7,220,134 Goodman et al. each show spring biased connector pins and their various applications. 
Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov                                                                 
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833